DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that support for the claims 1-11 go back to parent 15/805,176 and thus the claims have an effective filing date of July 5, 2016. Support for Claims 12-20 were not found in the parent applications and thus has an effective filing date as of the filing of the current application, October 19, 2019.

Election/Restrictions
Applicant’s election without traverse of Species AA (Figs 144-151) in the reply filed on January 11, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11of U.S. Patent No. 11,191,650 (hereinafter ‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because
In Claim 1 ‘650 discloses an anti-rotation locking system for use in an expandable implant (used with “expandable device” claim 1 line 20) comprising: 
a screw (“drive screw” claim 1) comprising a screw head (“head portion” claim 1) comprising a plurality of notches (“notches” claim 1); 
a friction ring (claim 11); and 
a housing (“body” claim 1). 
Regarding Claim 7, ‘650 discloses wherein the notches extend along a circumference of the screw head (claim 1). 
Regarding Claim 12, ‘650 discloses an anti-rotation locking system for use in an expandable implant (“expandable device in claim 1, line 20) comprising: 
a screw (“drive screw” claim 1) comprising a screw head (“screw head” claim 1) that comprises a plurality of notches (“notches” claim 1); 
a housing (“body” claim 1); and 
a locking member (“lock”) comprising: 
a ring (“first ring”); 
a partial ring (“second ring” see also claim 5); and 
a strut (“strut”) coupling the ring to the partial ring (claim 1). 

Claim 14, ‘650 discloses the ring comprises a through-hole, wherein a center of the through-hole is offset from a center of the ring (claim 4). 
Regarding Claim 15, ‘650 discloses the locking member is removably attached to the screw head (via the partial ring or “second ring” in claim 1, 5 that is c-shaped). 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11 of U.S. Patent No. 11,191,650 (‘650) in view of Baynhan US 2007/0270965. 
‘650 discloses the claimed invention as discussed above but does not disclose the screw further comprises a flange that is adjacent to the screw head. 
Baynham discloses an expandable implant (Fig 1) having a housing (#47) a screw with a screw head and a flange adjacent to the screw head, the flange defined by threads of the screw (see Fig below).

    PNG
    media_image1.png
    633
    545
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘650 to have the threads of the screw be adjacent the screw head (such that a flange is formed adjacent the screw head) in view of Baynham because this is a known configuration for threads of a screw for an expandable implant. 
Claim 17, ‘650 as modified discloses the partial ring is adjacent to the notches and the flange (claim 1 in ‘650 the partial ring engages the screw head and with the modification of Baynham, the flange is adjacent the screw head and thus the partial ring is adjacent to the notches and the flange). 
Regarding Claim 18, ‘650 as modified discloses the strut is positioned in a notch of the screw head (claim 1 in ‘650). 
Regarding Claim 19, ‘650 as modified discloses the notches extend along a circumference of the screw head (claim 1 in ‘650). 
Regarding Claim 20, ‘650 as modified discloses the screw and the locking member are positioned within the housing (claim 1).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziolo US 2013/0172939.
Regarding Claim 1, Ziolo discloses an anti-rotation locking system (Fig 2a) for use in an expandable implant (note that the expandable implant is not part of the 
a screw (Fig 2a) comprising a screw head (#2170) comprising a plurality of notches (see Fig below); 
a friction ring (#2150); and
 a housing (see Fig below, 3a-3f, friction ring #2150 housed in the housing).


    PNG
    media_image2.png
    841
    712
    media_image2.png
    Greyscale

Regarding Claim 3, Ziolo discloses the screw further comprises a flange (see Fig in claim 1 above, the flange is a bottom surface of which #21450 rests on) that is adjacent to the screw head (Fig 3e).

Regarding Claim 4, Ziolo discloses the screw further comprises a band (see Fig above in claim 1) adjacent to the flange (see Fig in claim 1, Fig 3e-3f), the band comprising a smooth surface (see Fig in claim 1, 2b, 3e-3f, the band is cylindrical having a smooth surface).

Regarding Claim 5, Ziolo discloses an outer diameter of the flange is greater than an outer diameter of the band (as seen in Fig 3e-3f).

Regarding Claim 6, Ziolo discloses the screw further comprises a threaded portion adjacent to the band (see Fig in claim 1).

Regarding Claim 7, Ziolo discloses the notches extend along a circumference of the screw head (see Fig in claim 1).

Regarding Claim 8, Ziolo discloses the screw further comprises projections (see Fig below, between the projections lies the notches) between the notches, the projections including a tapered surface (see Fig below, a surface of a respective projection adjacent the notches has a tapered surface).


    PNG
    media_image3.png
    479
    599
    media_image3.png
    Greyscale





Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziolo US 2013/0172939.
Regarding Claim 1, Ziolo discloses an anti-rotation locking system (Fig 1) for use in an expandable implant (note that the expandable implant is not part of the claimed invention, the system of Ziolo is capable of being used with an expandable implant, as evidenced by Bernstein US 2014/0058446 where a plate system is attached to an expandable implant) comprising: 
a screw (Fig 2a) comprising a screw head (#2140) comprising a plurality of notches (notches for balls #2180); 
a friction ring (#2150); and


Regarding Claim 2, Ziolo discloses wherein the screw head further comprises a recess (see Fig below, paragraph 77 where the recess accepts a tool such as a screw driver) that include lobes (see Fig below).

    PNG
    media_image4.png
    346
    624
    media_image4.png
    Greyscale


Regarding Claim 9, Ziolo discloses the friction ring (#2150) encompasses the screw (Fig 3a-3f, the ring encompasses the recess of the screw).

Regarding Claim 10, Ziolo discloses the screw and the friction ring are positioned in the housing (Fig 1, 3e-3f).


Regarding Claim 11, Ziolo discloses the friction ring is positioned between an inner surface of the housing (Fig 1) and an outer surface of the screw (Fig in claim 2, see below, the recess of the screw is defined by a smooth cylindrical projection having .

    PNG
    media_image5.png
    381
    612
    media_image5.png
    Greyscale


Claims 12-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess US 2017/0268561.
Regarding Claim 12, Hess discloses an anti-rotation locking system (Fig 1) for use in an expandable implant (note the expandable implant is only functionally recited and threads #114 are capable of being engaged with a corresponding opening in an expandable implant) comprising: 
a screw (#124) comprising a screw head (#116) that comprises a plurality of notches (#146); 
a housing (#122); and
 a locking member (Fig 6) comprising:
 a ring (#158); 


Regarding Claim 13, Hess discloses a thickness of the ring tapers (Fig 6-7, where the ring includes a tooth #160 that is v-shaped and has a tapered thickness). 

Regarding Claim 15, Hess discloses the locking member is removably attached to the screw head (Fig 1). 
Regarding Claim 16, Hess discloses the screw further comprises a flange (#134, Fig 4) that is adjacent to the screw head (Fig 4). 
Regarding Claim 17, Hess discloses the partial ring is adjacent to the notches and the flange (Fig 2, not when fully assembled, the components of the system are “adjacent” to each other, note the examiner interprets “adjacent” as “close to, lying near” as defined by https://www.thefreedictionary.com/adjacent). 
Regarding Claim 18, Hess discloses the strut is positioned in a notch of the screw head (Fig 2). 
Regarding Claim 19, Hess discloses the notches extend along a circumference of the screw head (Fig 4, the notches are diametrically opposed to each other about the circumference of the screw head, it is noted that in paragraph 41, there can be more notches than that shown in the figures). 
Regarding Claim 20, Hess discloses the screw and the locking member are positioned within the housing (Fig 3, at least partially positioned in the housing). 

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess US 2017/0268561.
Regarding Claim 12, Hess discloses an anti-rotation locking system (Fig 1) for use in an expandable implant (note the expandable implant is only functionally recited and threads #114 are capable of being engaged with a corresponding opening in an expandable implant) comprising: 
a screw (#124) comprising a screw head (#116) that comprises a plurality of notches (#146); 
a housing (#122); and
 a locking member (Fig 1) comprising:
 a ring (#104); 
a partial ring (#156, Fig 6-7, #156 is c shaped and does not form a full ring); and a strut (#150)  coupling the ring to the partial ring (Fig 2, 6-8, bottom of the strut has teeth #160 that couple it to the ring #104). 

Regarding Claim 13, Hess discloses a thickness of the ring tapers (Fig 9, where the ring includes a tooth #194 that is v-shaped and has a tapered thickness). 

Regarding Claim 14, Hess discloses the ring comprises a through-hole (#130, paragraph 45 “through lock washer 104”), wherein a center of the through-hole (Fig 10 is offset from a center (where the dashed lines of Fig 10 intersect) of the ring (as seen in Fig 10). 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest showing other anti-rotation mechanisms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773